OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21823 Pioneer Series Trust V (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: May 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Global Equity Fund Schedule of Investments 5/29/15 (unaudited) Shares Value COMMON STOCKS - 95.7% Energy - 1.7% Integrated Oil & Gas - 0.7% Royal Dutch Shell Plc $ Oil & Gas Exploration & Production - 1.0% Southwestern Energy Co. * $ Total Energy $ Materials - 4.5% Commodity Chemicals - 0.8% Methanex Corp. $ Methanex Corp. $ Fertilizers & Agricultural Chemicals - 1.8% Syngenta AG $ Specialty Chemicals - 1.8% Nitto Denko Corp. $ Steel - 0.1% Fortescue Metals Group, Ltd. $ Total Materials $ Capital Goods - 6.5% Aerospace & Defense - 2.1% Precision Castparts Corp. $ United Technologies Corp. $ Electrical Components & Equipment - 0.9% Eaton Corp. Plc $ Heavy Electrical Equipment - 1.3% Mitsubishi Electric Corp. $ Industrial Machinery - 2.2% Ingersoll-Rand Plc $ Sarine Technologies, Ltd. $ Total Capital Goods $ Commercial Services & Supplies - 1.2% Human Resource & Employment Services - 1.2% Towers Watson & Co. $ Total Commercial Services & Supplies $ Transportation - 2.3% Airlines - 2.3% American Airlines Group, Inc. $ easyJet Plc $ Total Transportation $ Automobiles & Components - 4.3% Tires & Rubber - 1.7% Bridgestone Corp. $ Automobile Manufacturers - 2.6% Daimler AG $ Toyota Motor Corp. Volkswagen AG $ Total Automobiles & Components $ Consumer Durables & Apparel - 3.0% Consumer Electronics - 0.6% Panasonic Corp. $ Homebuilding - 2.1% Sekisui Chemical Co., Ltd. $ Textiles - 0.3% Pacific Textiles Holdings, Ltd. $ Total Consumer Durables & Apparel $ Consumer Services - 1.6% Hotels, Resorts & Cruise Lines - 0.8% Marriott International, Inc. $ Restaurants - 0.8% Domino's Pizza Group Plc $ Total Consumer Services $ Media - 1.7% Broadcasting - 1.3% CBS Corp. (Class B) $ Movies & Entertainment - 0.4% Viacom, Inc. (Class B) $ Total Media $ Retailing - 0.8% Apparel Retail - 0.8% Ross Stores, Inc. $ Total Retailing $ Food & Staples Retailing - 3.8% Drug Retail - 2.7% CVS Health Corp. $ Food Retail - 1.1% Walgreens Boots Alliance, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 3.2% Brewers - 0.6% Molson Coors Brewing Co. (Class B) $ Soft Drinks - 0.5% Britvic Plc $ Packaged Foods & Meats - 0.5% WH Group, Ltd. * $ Tobacco - 1.6% Japan Tobacco, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 3.8% Health Care Equipment - 0.5% Edwards Lifesciences Corp. * $ Health Care Distributors - 2.7% Cardinal Health, Inc. $ Health Care Technology - 0.6% NNIT A/S $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 15.7% Biotechnology - 1.4% Biogen, Inc. * $ Gilead Sciences, Inc. * $ Pharmaceuticals - 13.7% Jazz Pharmaceuticals Plc * $ Johnson & Johnson Mallinckrodt Plc * Merck & Co., Inc. Novartis AG Pfizer, Inc. Roche Holding AG Shire Plc $ Life Sciences Tools & Services - 0.6% Thermo Fisher Scientific, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 9.9% Diversified Banks - 7.9% Citigroup, Inc. $ First Gulf Bank PJSC Industrial & Commercial Bank of China, Ltd. JPMorgan Chase & Co. Mitsubishi UFJ Financial Group, Inc. Nordea Bank AB Sumitomo Mitsui Financial Group, Inc. Swedbank AB $ Regional Banks - 2.0% The PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 8.3% Other Diversified Financial Services - 0.5% Voya Financial, Inc. $ Specialized Finance - 2.2% Intercontinental Exchange, Inc. $ The NASDAQ OMX Group, Inc. $ Consumer Finance - 1.5% Discover Financial Services, Inc. $ Investment Banking & Brokerage - 1.9% Huatai Securities Co, Ltd. $ Morgan Stanley Co. $ Diversified Capital Markets - 2.2% Credit Suisse Group AG $ UBS Group AG $ Total Diversified Financials $ Insurance - 0.4% Property & Casualty Insurance - 0.4% ACE, Ltd. $ Total Insurance $ Real Estate - 0.6% Diversified Real Estate Activities - 0.6% Leopalace21 Corp. $ Total Real Estate $ Software & Services - 9.3% Internet Software & Services - 4.7% Alibaba Group Holding, Ltd. (A.D.R.) $ eBay, Inc. * Google, Inc. (Class C) Yahoo!, Inc. * $ Data Processing & Outsourced Services - 0.9% Visa, Inc. $ Systems Software - 3.1% Microsoft Corp. $ Home Entertainment Software - 0.6% Nexon Co, Ltd. $ Total Software & Services $ Technology Hardware & Equipment - 9.1% Communications Equipment - 0.8% Qualcomm, Inc. $ Computer Storage & Peripherals - 3.7% Apple, Inc. $ Hardware Storage & Peripherals - 1.4% NetApp, Inc. $ Electronic Equipment Manufacturers - 1.8% PAX Global Technology, Ltd. * $ Wasion Group Holdings, Ltd. $ Electronic Components - 1.2% Murata Manufacturing Co., Ltd. $ Electronic Manufacturing Services - 0.2% Global Display Co., Ltd. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 2.4% Semiconductors - 2.4% Advanced Semiconductor Engineering, Inc. $ SK Hynix, Inc. Transcend Information, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.6% Integrated Telecommunication Services - 1.6% Nippon Telegraph & Telephone Corp. $ Total Telecommunication Services $ TOTAL COMMON STOCKS (Cost $153,883,275) $ TOTAL INVESTMENT IN SECURITIES - 95.7% (Cost $153,883,275) (a) $ OTHER ASSETS & LIABILITIES - 4.3% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At May 31, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $153,883,275 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation (b) Distributions of investments by country of issue, as a percentage of total investment in securities (excluding temporary cash investments), is as follows: United States Japan Switzerland Ireland Other (individually less than 1%) United Kingdom Jersey Channel Islands Cayman Islands Germany South Korea Bermuda Sweden China TOTAL RETURN SWAP AGREEMENTS Notional Principal ($) (1) Counterparty Pay / Receive Obligation Entity/Index Coupon Expiration Date Net Unrealized Appreciation JPY Citibank NA Pay JPX-NIKKEI INDEX 400 1M Libor +53 bps 6/2/15 The notional amount is the maximum amount that a seller of credit protection would beobligated to pay upon occurrence of a credit event. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: JPY Japanese Yen Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of May 31, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks Energy Integrated Oil & Gas $- $- Materials Fertilizers & Agricultural Chemicals - - Specialty Chemicals - - Steel - - Capital Goods Heavy Electrical Equipment - - Industrial Machinery - Transportation Airlines - Automobiles & Components Tires & Rubber - - Automobile Manufacturers - - Consumer Durables & Apparel Consumer Electronics - - Homebuilding - - Textiles - - Consumer Services Restaurants - - Food, Beverage & Tobacco Soft Drinks - - Packaged Foods & Meats - - Tobacco - - Health Care Equipment & Services Health Care Technology - - Pharmaceuticals, Biotechnology & Life Sciences Pharmaceuticals - Banks Diversified Banks - Diversified Financials Investment Banking & Brokerage - Diversified Capital Markets - - Real Estate Diversified Real Estate Activities - - Software & Services Home Entertainment Software - - Technology Hardware & Equipment Electronic Equipment Manufacturers - - Electronic Components - - Electronic Manufacturing Services - - Semiconductors & Semiconductor Equipment Semiconductors - - Telecommunication Services Integrated Telecommunication Services - - All Other Common Stocks - - Total $- Other Financial Instruments: Net Unrealized Deppreciation On Futures Contracts $- $- Net Unrealized Appreciation On Total Return Swap - - Total $- During the period ended May 31, 2015, there were no transfers between Levels 1, 2 and 3. Pioneer High Income Municipal Fund Schedule of Investments 5/31/15 (unaudited) Principal Amount ($) Floating Rate (b) Value MUNICIPAL BONDS - 97.0% (e) Alaska - 0.2% Northern Tobacco Securitization Corp., 5.0%, 6/1/46 $ Arizona - 0.9% The Industrial Development Authority of the County of Pima, 7.0%, 5/1/34 $ The Industrial Development Authority of the County of Pima, 7.25%, 5/1/44 The Industrial Development Authority of the County of Pima, 8.5%, 7/1/39 (Pre-Refunded) $ California - 13.8% California County Tobacco Securitization Agency, 5.125%, 6/1/38 $ California County Tobacco Securitization Agency, 5.25%, 6/1/45 California County Tobacco Securitization Agency, 5.25%, 6/1/45 California County Tobacco Securitization Agency, 5.6%, 6/1/36 California County Tobacco Securitization Agency, 5.7%, 6/1/46 California Municipal Finance Authority, 6.0%, 7/1/42 California School Finance Authority, 5.625%, 10/1/34 California School Finance Authority, 5.875%, 10/1/44 California School Finance Authority, 6.0%, 10/1/49 California School Finance Authority, 7.125%, 10/1/48 California School Finance Authority, 7.375%, 10/1/43 California Statewide Communities Development Authority, 5.5%, 12/1/54 California Statewide Communities Development Authority, 6.125%, 11/1/33 California Statewide Communities Development Authority, 6.375%, 11/1/43 California Statewide Communities Development Authority, 7.5%, 6/1/42 California Statewide Communities Development Authority, 9.0%, 12/1/38 (c) 3 Golden State Tobacco Securitization Corp., 5.75%, 6/1/47 Golden State Tobacco Securitization Corp., 6/1/37 Pittsburg Unified School District, 9/1/41 (d) Pittsburg Unified School District, 9/1/42 (d) River Islands Public Financing Authority, 5.5%, 9/1/45 Tobacco Securitization Authority of Southern California, 5.0%, 6/1/37 Tobacco Securitization Authority of Southern California, 5.125%, 6/1/46 $ Colorado - 3.3% Castle Oaks Metropolitan District No 3, 6.25%, 12/1/44 (f) $ Colorado Educational & Cultural Facilities Authority, 5.0%, 12/15/45 Colorado Educational & Cultural Facilities Authority, 8.0%, 9/1/43 Colorado Educational & Cultural Facilities Authority, 8.125%, 9/1/48 Kremmling Memorial Hospital District, 7.125%, 12/1/45 $ Connecticut - 0.5% Town of Hamden Connecticut, 7.75%, 1/1/43 $ District of Columbia - 0.8% District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 $ District of Columbia, 5.0%, 10/1/45 $ Florida - 2.8% Alachua County Health Facilities Authority, 8.125%, 11/15/46 $ Capital Trust Agency, Inc., 7.75%, 1/1/41 County of Liberty Florida, 8.25%, 7/1/28 Florida Development Finance Corp., 7.0%, 6/1/35 Florida Development Finance Corp., 7.0%, 6/1/45 $ Hawaii - 0.2% State of Hawaii Department of Budget & Finance, 9.0%, 11/15/44 $ Illinois - 3.8% Illinois Finance Authority, 11/15/52 (d) $ Illinois Finance Authority, 11/15/52 (d) Illinois Finance Authority, 11/15/52 (d) Illinois Finance Authority, 7.0%, 11/15/17 Illinois Finance Authority, 7.625%, 9/15/28 Illinois Finance Authority, 7.75%, 9/15/38 Illinois Finance Authority, Floating Rate Note, 11/15/52 Southwestern Illinois Development Authority, 5.625%, 11/1/26 Southwestern Illinois Development Authority, 6.2%, 6/1/17 Southwestern Illinois Development Authority, 6.625%, 6/1/37 $ Indiana - 2.8% City of Carmel Indiana, 7.0%, 11/15/32 $ City of Carmel Indiana, 7.125%, 11/15/42 City of Carmel Indiana, 7.125%, 11/15/47 City of Crown Point Indiana, 8.0%, 11/15/39 Vigo County Hospital Authority, 8.0%, 9/1/41 $ Iowa - 1.6% Iowa Tobacco Settlement Authority, 5.5%, 6/1/42 $ Iowa Tobacco Settlement Authority, 5.6%, 6/1/34 Iowa Tobacco Settlement Authority, 5.625%, 6/1/46 $ Louisiana - 0.8% Tensas Parish Law Enforcement District, 10/1/26 (c) (d) $ Maryland - 0.2% Maryland Health & Higher Educational Facilities Authority, 6.75%, 7/1/44 $ Massachusetts - 1.4% Massachusetts Development Finance Agency, 11/15/56 (d) $ Massachusetts Development Finance Agency, 6.25%, 11/15/26 Massachusetts Development Finance Agency, 6.25%, 11/15/39 Massachusetts Development Finance Agency, 6.75%, 10/15/37 Massachusetts Development Finance Agency, 7.625%, 10/15/37 Massachusetts Health & Educational Facilities Authority, 1/15/38 (c) (d) $ Michigan - 6.3% Flint Hospital Building Authority, 5.25%, 7/1/39 $ Flint Hospital Building Authority, 7.375%, 7/1/35 Flint International Academy, 5.75%, 10/1/37 Michigan Public Educational Facilities Authority, 7.25%, 4/1/20 Michigan Public Educational Facilities Authority, 8.0%, 4/1/40 Michigan Public Educational Facilities Authority, Ltd Oblig-David Ellis-West Project, 5.875%, 6/1/37 Michigan Strategic Fund, Floating Rate Note, 11/1/41 Michigan Strategic Fund, Floating Rate Note, 3/1/40 Michigan Tobacco Settlement Finance Authority, 6.0%, 6/1/34 Michigan Tobacco Settlement Finance Authority, 6.0%, 6/1/48 Michigan Tobacco Settlement Finance Authority, 6.875%, 6/1/42 $ Minnesota - 1.3% Bloomington Port Authority, 9.0%, 12/1/35 $ City of Brooklyn Park Minnesota, 9.25%, 3/1/39 (Pre-Refunded) St Paul Housing & Redevelopment Authority, 5.25%, 7/1/50 $ Missouri - 1.6% Community Memorial Hospital District, 6.68%, 12/1/34 $ Kirkwood Industrial Development Authority, 8.25%, 5/15/45 $ New Jersey - 5.0% New Jersey Economic Development Authority, 6.625%, 1/1/37 $ New Jersey Health Care Facilities Financing Authority, 6.25%, 7/1/35 Tobacco Settlement Financing Corp. New Jersey, 4.75%, 6/1/34 Tobacco Settlement Financing Corp. New Jersey, 5.0%, 6/1/41 $ New Mexico - 1.0% County of Otero New Mexico, 6.0%, 4/1/28 $ New York - 4.5% New York City Industrial Development Agency, 5.25%, 12/1/32 $ New York Counties Tobacco Trust IV, 5.0%, 6/1/45 New York Counties Tobacco Trust V, 6/1/38 (d) Onondaga Civic Development Corp., 5.0%, 7/1/42 Onondaga Civic Development Corp., 5.125%, 7/1/31 Suffolk Tobacco Asset Securitization Corp., 6/1/44 The Erie County Industrial Development Agency, 10/1/30 (c) (d) The Erie County Industrial Development Agency, 10/1/30 (c) (d) The Erie County Industrial Development Agency, 10/1/30 (c) (d) TSASC, Inc. New York, 5.125%, 6/1/42 Westchester Tobacco Asset Securitization New York, 5.125%, 6/1/38 $ Ohio - 5.7% Buckeye Tobacco Settlement Financing Authority, 5.75%, 6/1/34 $ Buckeye Tobacco Settlement Financing Authority, 5.875%, 6/1/47 Buckeye Tobacco Settlement Financing Authority, 6.0%, 6/1/42 Buckeye Tobacco Settlement Financing Authority, 6.5%, 6/1/47 County of Muskingum Ohio, 5.0%, 2/15/33 County of Muskingum Ohio, 5.0%, 2/15/48 Southeastern Ohio Port Authority, 5.0%, 12/1/43 Southeastern Ohio Port Authority, 5.5%, 12/1/43 Southeastern Ohio Port Authority, 6.0%, 12/1/42 $ Pennsylvania - 9.7% Allegheny County Hospital Development Authority, 5.125%, 4/1/35 $ Pennsylvania Economic Development Financing Authority, 5.25%, 6/1/28 Pennsylvania Economic Development Financing Authority, 7.5%, 5/1/20 Pennsylvania Economic Development Financing Authority, 8.0%, 5/1/29 Philadelphia Authority for Industrial Development, 5.5%, 6/15/32 Philadelphia Authority for Industrial Development, 5.75%, 6/15/42 Philadelphia Authority for Industrial Development, 6.5%, 6/1/45 Philadelphia Authority for Industrial Development, 6.5%, 6/15/33 (144A) Philadelphia Authority for Industrial Development, 6.625%, 6/1/50 Philadelphia Authority for Industrial Development, 6.75%, 6/15/43 (144A) Philadelphia Authority for Industrial Development, 8.2%, 12/1/43 Philadelphia Hospitals & Higher Education Facilities Authority, 5.625%, 7/1/36 Philadelphia Hospitals & Higher Education Facilities Authority, 5.625%, 7/1/42 Pottsville Hospital Authority Pennsylvania, 6.5%, 7/1/28 $ Puerto Rico - 2.8% Commonwealth of Puerto Rico, 8.0%, 7/1/35 (f) $ Rhode Island - 0.1% Central Falls Detention Facility Corp., 7.25%, 7/15/35 $ Tennessee - 0.0% † Johnson City Health & Educational Facilities Board, 5.0%, 2/15/43 $ Texas - 10.2% Arlington Higher Education Finance Corp., 7.125%, 3/1/44 $ City of Celina Texas, 5.375%, 9/1/28 City of Celina Texas, 5.5%, 9/1/24 City of Celina Texas, 5.5%, 9/1/32 City of Celina Texas, 5.875%, 9/1/40 City of Celina Texas, 6.0%, 9/1/30 City of Celina Texas, 6.25%, 9/1/40 City of Houston Texas Airport System Revenue, 5.0%, 7/1/29 City of Mclendon-Chisholm Texas, 5.125%, 9/15/28 City of Mclendon-Chisholm Texas, 5.375%, 9/15/35 City of Mclendon-Chisholm Texas, 5.5%, 9/15/40 Gulf Coast Industrial Development Authority, 12/1/36 (c) (d) 2 Kinney County Public Facilities Corp., 7.0%, 11/1/25 Sanger Industrial Development Corp., 8.0%, 7/1/38 Tarrant County Cultural Education Facilities Finance Corp., 8.0%, 11/15/28 Tarrant County Cultural Education Facilities Finance Corp., 8.0%, 11/15/29 Tarrant County Cultural Education Facilities Finance Corp., 8.0%, 11/15/34 Tarrant County Cultural Education Facilities Finance Corp., 8.125%, 11/15/39 Tarrant County Cultural Education Facilities Finance Corp., 8.125%, 11/15/44 Tarrant County Cultural Education Facilities Finance Corp., 8.25%, 11/15/44 Texas Midwest Public Facility Corp., 10/1/30 (c) (d) $ Utah - 1.7% Utah State Charter School Finance Authority, 7.25%, 5/15/21 $ Utah State Charter School Finance Authority, 8.125%, 5/15/31 Utah State Charter School Finance Authority, 8.5%, 5/15/41 $ Virginia - 1.7% Tobacco Settlement Financing Corp. Virginia, 5.0%, 6/1/47 $ Washington - 2.6% Washington State Housing Finance Commission, 5.625%, 1/1/27 $ Washington State Housing Finance Commission, 5.625%, 1/1/38 $ West Virginia - 5.1% City of Philippi West Virginia, 7.75%, 10/1/44 $ West Virginia Hospital Finance Authority, 9.125%, 10/1/41 $ Wisconsin - 4.6% Public Finance Authority, 5.0%, 10/1/34 $ Public Finance Authority, 5.125%, 10/1/45 Public Finance Authority, 5.625%, 7/1/44 Public Finance Authority, 5.75%, 4/1/35 Public Finance Authority, 5.875%, 4/1/45 Public Finance Authority, 6.2%, 10/1/42 Public Finance Authority, 7.0%, 10/1/42 Public Finance Authority, 8.25%, 6/1/46 Public Finance Authority, 8.375%, 6/1/20 $ TOTAL MUNICIPAL BONDS (Cost $515,249,268) $ MUNICIPAL COLLATERALIZED DEBT OBLIGATION - 0.0% † Non-Profit Preferred Funding Trust I, Floating Rate Note, 9/15/37 (144A) $ TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost $1,172,460) $ TOTAL INVESTMENT IN SECURITIES - 97.0% (Cost $516,421,728) (a) (g) $ OTHER ASSETS & LIABILITIES - 3.0% $ TOTAL NET ASSETS - 100.0% $ † Rounds to less than 0.01%. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At May 31, 2015, the value of these securities amounted to $4,313,155 or 0.8% of total net assets. (Pre-Refunded) Pre-refunded bonds have been collateralized by U.S. Treasury securities which are held in escrow and used to pay principal and interest on the tax-exempt bonds in full at the earliest refunding date issue and to retire the bonds in full at the earliest refunding date. (a) At May 31, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $516,127,117 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Security is in default and is non-income producing. (d) Security issued with a zero coupon. Income is earned through accretion of discount. (e) Consists of Revenue Bonds unless otherwise indicated. (f) Represents a General Obligation bond (g) The concentration of investments by type of obligation/market sector is as follows: Health % Special Revenues Education Various Revenues Pollution Control Revenue General Obligation Transportation Reserves Escrowed Insured % Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of May 31, 2015, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Municipal Bonds $- $- Municipal Collateralized Debt Obligation - - Total $- $- During the period ended May 31, 2015, there were no transfers between Levels 1, 2 and 3. Pioneer Absolute Return Bond Fund Schedule of Investments 5/31/15 (unaudited) Principal Amount ($) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 59.0% U.S. Treasury Bills, 1/7/16 (b) $ U.S. Treasury Bills, 11/12/15 (b) U.S. Treasury Bills, 2/4/16 (b) U.S. Treasury Bills, 3/3/16 (b) U.S. Treasury Bills, 7/23/15 (b) U.S. Treasury Bills, 8/27/15 (b) TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $11,692,068) $ FOREIGN GOVERNMENT BONDS - 25.7% EUR Deutsche Bundesrepublik Inflation Linked Bond, 0.1%, 4/15/23 $ EUR Deutsche Bundesrepublik Inflation Linked Bond, 0.1%, 4/15/26 EUR Ireland Government Bond, 2.4%, 5/15/30 EUR Ireland Government Bond, 3.4%, 3/18/24 EUR Ireland Government Bond, 3.9%, 3/20/23 EUR Italy Buoni Poliennali Del Tesoro, 2.35%, 9/15/19 EUR Italy Buoni Poliennali Del Tesoro, 3.25%, 9/1/46 EUR Italy Buoni Poliennali Del Tesoro, 3.5%, 3/1/30 EUR Italy Buoni Poliennali Del Tesoro, 4.75%, 9/1/44 EUR Italy Buoni Poliennali Del Tesoro, 5.0%, 9/1/40 JPY Japanese Government CPI Linked Bond, 0.1%, 3/10/24 JPY Japanese Government CPI Linked Bond, 0.1%, 9/10/23 NOK Norway Government Bond, 1.75%, 3/13/25 EUR Spain Government Bond, 4.7%, 7/30/41 EUR Spain Government Bond, 5.15%, 10/31/44 TOTAL FOREIGN GOVERNMENT BONDS (Cost $5,340,835) $ Shares Value PURCHASED PUT OPTIONS - 0.4% FX Barrier Option Put EUR/Call USD Knock-out (Down-and-out) @ (1.08) 1.1125%, 6/2/15 $ FX Vanilla Option Put EUR/Call USD @ 1.135, 7/16/15 FX Vanilla Option Put EUR/Call USD @ 1.34, 6/25/15 FX Vanilla Option Put EUR/Call USD @ 1.3615, 6/23/15 TOTAL PURCHASED PUT OPTIONS (Premiums paid $12,592) $ PURCHASED CALL OPTIONS - 0.2% FX Barrier Option Call EUR/Put SEK Knock-out (Up-and-out) @ (9.470000000000001) 9.2625 6/10/15 $ FX Barrier Option Call USD/Put KRW Knock-out (Up-and-out)@ (1150) 1110 6/25/15 FX Vanilla Option Call EUR/Put USD @ 1.3615 6/23/15 - FX Vanilla Option Call USD/Put CNY @ 6.4 10/25/16 FX Vanilla Option Call USD/Put CNY @ 6.4 10/25/16 FX Vanilla Option Call USD/Put CNY @ 6.4 10/25/16 FX Vanilla Option Call USD/Put JPY @ 120.5 6/2/15 FX Vanilla Option Call USD/Put JPY @ 121.5 11/19/15 FX Vanilla Option Call USD/Put SGD @1.25 6/25/15 FX Vanilla Option Call USD/Put TWD @ 306/26/15 TOTAL PURCHASED CALL OPTIONS (Premiums paid $28,035) $ INTEREST RATE SWAPTIONS - 3.4% Fixed 1/26/460.8% (SWP 1/22/16 Right to pay fixed) $ Fixed 1/26/460.8% (SWP 1/22/16 Right to receive fixed) Fixed 11/11/171.65% (SWP 11/9/15 Right to pay fixed) Fixed 11/11/171.65% (SWP 11/9/15 Right to receive fixed) Fixed 11/16/251.21% (SWP 11/12/15 Right to pay fixed) Fixed 11/16/252.21% (SWP 11/12/15 Right to pay fixed) Fixed 2/15/270.97% (SWP 2/13/17 Right to receive fixed) Fixed 2/15/27 0.97% (SWP 2/13/17 Right to pay fixed) Fixed 2/25/181.7% (SWP 2/23/16 Right to pay fixed) Fixed 2/25/181.7% (SWP 2/23/16 Right to receive fixed) Fixed 3/13/272.74% (SWP 3/9/17 Right to pay fixed) Fixed 3/13/272.74% (SWP 3/9/17 Right to receive fixed) Fixed 5/26/250.96% (SWP 5/22/20 Right to pay fixed) Fixed 5/26/250.96% (SWP 5/22/20 Right to receive fixed) Fixed 5/30/472.8% (SWP 5/26/17 Right to pay fixed) Fixed 5/30/472.8% (SWP 5/26/17 Right to receive fixed) Fixed 6/3/35 1.62% (SWP 6/1/15 Right to pay fixed) - Fixed 6/3/35 JPY 1.62% (SWP 6/1/15 Right to pay fixed) - Fixed 7/15/1565% (SWP 3/18/15 Right to pay fixed) Fixed 9/15/202.5% (SWP 9/11/15 Right to pay fixed) Fixed 9/15/202.5% (SWP 9/11/15 Right to receive fixed) TOTAL INTEREST RATE SWAPTIONS (Premiums paid $691,845) $ TOTAL INVESTMENT IN SECURITIES - 88.7% (Cost $17,765,375) (a) $ WRITTEN PUT OPTIONS - (0.2)% FX Vanilla Option Put EUR/Call USD @ 1.08 7/16/15 $ FX Vanilla Option Put EUR/Call USD @ 1.3615 6/23/15 TOTAL WRITTEN PUT OPTIONS (Premiums received $(40,410)) $ WRITTEN CALL OPTIONS - (0.0)% † FX Vanilla Option Call EUR/Put USD @ 1.17 7/16/15 $ FX Vanilla Option Call USD/Put TRY @ 3.4 3/11/15 TOTAL WRITTEN CALL OPTIONS (Premiums received $(1,878)) $ WRITTEN INTEREST RATE SWAPTIONS - (1.7)% Fixed 1/26/260.56% (SWP 1/22/16 Right to receive fixed) $ Fixed 1/26/26 0.56% (SWP1/22/16 Right to pay fixed) Fixed 11/16/251.71% (SWP 11/12/15 Right to pay fixed) Fixed 5/26/472.3% (SWP 5/26/17 Right to pay fixed) Fixed 7/15/1580% (SWP 3/18/15 Right to pay fixed) Fixed5/26/472.3% (SWP 5/26/17 Right to receive fixed) TOTAL WRITTEN INTEREST RATE SWAPTIONS (Premiums received $(326,299)) $ OTHER ASSETS & LIABILITIES - 86.8% $ TOTAL NET ASSETS - 13.2% $ † Amount rounds to less than 0.1% or (0.1)%. (a) At May 31, 2015, the net unrealized depreciation on investments based on cost for federal income tax purposes of $17,765,375 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation (b) Security issued with a zero coupon. Income is earned through accretion of discount. Principal amounts are denominated in U.S. Dollars unless otherwise noted: CNY Chinese Yuan EURO European Euro JPY Japanese Yen KRW South Korean Won NOK Norwegian Krone SEK Swedish Krone SGD Singapore Dollar TRY Turkish Lira TWD New Taiwan Dollar CENTRALLY CLEARED CREDIT DEFAULT SWAP AGREEMENTS - BUY PROTECTION Notional Principal ($) Counterparty Obligation Entity/Index Coupon Expiration Date Premiums Paid (Received) Net Unrealized Appreciation (Depreciation) Intercontinental Exchange Markit CDX North America Investment Grade Index 1.00% 6/20/20 INFLATION RATE SWAP AGREEMENTS Notional Principal ($) Counterparty Pay / Receive Index Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) EUR Credit Suisse International Receive USCPI % 3/3/19 EUR Credit Suisse International Receive USCPI % 2/7/19 EUR ) Goldman Sachs International Pay EUCPI % 3/3/20 ) EUR ) Goldman Sachs International Receive EUCPI % 12/5/19 59 EUR ) Goldman Sachs International Receive EUCPI % 2/5/25 EUR Goldman Sachs International Pay EUCPI % 2/5/20 ) EUR ) Goldman Sachs International Receive EUCPI % 3/3/25 EUR Goldman Sachs International Pay EUCPI % 3/30/20 ) EUR Goldman Sachs International Pay EUCPI % 3/30/25 EUR ) Morgan Stanley Capital Services LLC Pay EUCPI % 2/7/19 ) ) Morgan Stanley Capital Services LLC Pay EUCPI % 3/3/19 ) EUR ) Morgan Stanley Capital Services LLC Pay EUCPI % 1/20/20 ) EUR Morgan Stanley Capital Services LLC Pay USCPI % 2/26/20 ) EUR ) Morgan Stanley Capital Services LLC Receive EUCPI % 2/26/20 ) Morgan Stanley Capital Services LLC Receive EUCPI % 5/22/19 ) EUR ) Morgan Stanley Capital Services LLC Receive EUCPI % 5/29/19 Morgan Stanley Capital Services LLC Pay USCPI % 12/5/19 ) Morgan Stanley Capital Services LLC Receive EUCPI % 1/20/25 $ EUCPI Eurostat Eurozone HICP Ex Tobacco Unrevised Series NSA USCPI United States Consumer Price Index NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Euro INTEREST RATE SWAP AGREEMENTS Notional Principal ($) Counterparty Pay / Receive Floating Rate Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) AUD ) Morgan Stanley Capital Services LLC Receive LIBOR AUD 3 Month % 10/16/24 $ ) AUD Morgan Stanley Capital Services LLC Receive LIBOR AUD 3 Month % 11/30/16 AUD Morgan Stanley Capital Services LLC Receive LIBOR AUD 3 Month % 1/13/25 AUD ) Morgan Stanley Capital Services LLC Receive LIBOR AUD 3 Month % 5/22/25 ) AUD ) Morgan Stanley Capital Services LLC Receive LIBOR AUD 3 Month % 1/13/25 AUD ) Morgan Stanley Capital Services LLC Receive LIBOR AUD 3 Month % 2/5/25 CAD Deutsche Bank Pay Canadian Bankers Acceptances 3 Month % 4/18/19 ) CAD Deutsche Bank Pay Canadian Bankers Acceptances 3 Month % 4/18/19 ) EUR ) Deutsche Bank Pay EURIBOR 6 Month % 7/9/23 ) EUR Deutsche Bank Receive EURIBOR 6 Month % 2/11/54 ) EUR ) Deutsche Bank Receive EURIBOR 6 Month % 12/15/64 ) EUR ) Deutsche Bank Receive EURIBOR 6 Month % 11/11/44 ) EUR Deutsche Bank Pay EURIBOR 6 Month % 2/16/55 ) EUR Deutsche Bank Pay EURIBOR 6 Month % 5/29/19 EUR Deutsche Bank Pay EURIBOR 6 Month % 3/29/23 ) EUR ) Deutsche Bank Receive EURIBOR 6 Month % 3/29/36 EUR Deutsche Bank Pay EURIBOR 6 Month % 3/20/25 ) EUR ) Deutsche Bank Receive EURIBOR 6 Month % 3/20/45 EUR Deutsche Bank Pay EURIBOR 6 Month % 3/20/45 ) EUR Deutsche Bank Pay EURIBOR 6 Month % 2/26/20 ) EUR Deutsche Bank Pay EURIBOR 6 Month % 12/5/19 EUR Deutsche Bank Pay EONIA 1 Day Interbank Rate % 2/23/20 ) EUR ) Deutsche Bank Receive EURIBOR 6 Month % 2/16/65 EUR Deutsche Bank Pay EONIA 1 Day Interbank Rate % 2/23/30 ) EUR Deutsche Bank Receive EURIBOR 6 Month % 3/3/19 EUR Deutsche Bank Pay EURIBOR 6 Month % 5/22/19 EUR Deutsche Bank Pay EURIBOR 6 Month % 12/15/54 EUR ) Deutsche Bank Receive EURIBOR 6 Month % 2/11/24 EUR Morgan Stanley Capital Services LLC Receive EURIBOR 6 Month % 2/7/19 GBP ) Deutsche Bank Pay LIBOR GBP 6 Month % 9/23/24 ) GBP ) Deutsche Bank Pay LIBOR GBP 6 Month % 5/5/25 ) GBP ) Deutsche Bank Receive LIBOR GBP 6 Month % 11/14/24 ) GBP ) Deutsche Bank Receive LIBOR GBP 6 Month % 2/5/19 GBP Deutsche Bank Pay LIBOR GBP 6 Month % 11/14/44 GBP ) Deutsche Bank Receive LIBOR GBP 6 Month % 2/8/19 GBP Deutsche Bank Pay LIBOR GBP 6 Month % 9/24/44 INR Barclays Bank Plc Pay Mumbai Interbank Offer Rate % 2/12/17 ) INR ) Barclays Bank Plc Receive Mumbai Interbank Offer Rate % 2/12/20 INR Goldman Sachs International Pay Mumbai Interbank Offer Rate % 5/27/17 ) INR Goldman Sachs International Pay Mumbai Interbank Offer Rate % 2/3/17 ) INR ) Goldman Sachs International Receive Mumbai Interbank Offer Rate % 5/27/20 INR ) Goldman Sachs International Receive Mumbai Interbank Offer Rate % 2/3/20 INR ) Morgan Stanley Capital Services LLC Receive Mumbai Interbank Offer Rate % 3/13/20 INR Morgan Stanley Capital Services LLC Pay Mumbai Interbank Offer Rate % 3/13/17 ) INR Morgan Stanley Capital Services LLC Pay Mumbai Interbank Offer Rate % 2/26/17 ) INR Morgan Stanley Capital Services LLC Pay Mumbai Interbank Offer Rate % 2/4/17 ) INR ) Morgan Stanley Capital Services LLC Receive Mumbai Interbank Offer Rate % 2/4/20 INR ) Morgan Stanley Capital Services LLC Receive Mumbai Interbank Offer Rate % 2/26/20 JPY ) Deutsche Bank Receive LIBOR JPY 6 Month % 10/10/24 ) JPY ) Deutsche Bank Receive LIBOR JPY 6 Month % 2/4/22 JPY ) Deutsche Bank Receive LIBOR JPY 6 Month % 2/17/45 JPY ) Deutsche Bank Receive LIBOR JPY 6 Month % 2/17/45 JPY Deutsche Bank Pay LIBOR JPY 6 Month % 2/17/35 ) JPY Deutsche Bank Pay LIBOR JPY 6 Month % 2/19/35 ) KRW Goldman Sachs International Pay South Korea Overnight Interbank Rate % 2/3/25 ) NOK Deutsche Bank Pay Norwegian Interbank Offer Rate 6 Month % 10/23/17 NOK Goldman Sachs International Pay Norwegian Interbank Offer Rate 6 Month % 3/21/18 ) NOK Morgan Stanley Capital Services LLC Pay Norwegian Interbank Offer Rate 6 Month % 11/12/17 NOK Morgan Stanley Capital Services LLC Pay Norwegian Interbank Offer Rate 6 Month % 10/28/17 NZD Morgan Stanley Capital Services LLC Pay NZD Bank Bill 3 Month % 4/28/17 NZD Morgan Stanley Capital Services LLC Pay NZD Bank Bill 3 Month % 1/23/25 ) NZD Morgan Stanley Capital Services LLC Pay NZD Bank Bill 3 Month % 2/7/25 ) NZD Morgan Stanley Capital Services LLC Pay NZD Bank Bill 3 Month % 1/13/25 ) SEK Barclays Bank Plc Pay LIBOR SEK 3 Month % 2/12/17 SEK Barclays Bank Plc Pay LIBOR SEK 3 Month % 10/24/16 SEK Barclays Bank Plc Pay LIBOR SEK 3 Month % 10/28/16 SEK Barclays Bank Plc Pay LIBOR SEK 3 Month % 8/26/16 SEK Barclays Bank Plc Pay LIBOR SEK 3 Month % 9/18/16 SEK Barclays Bank Plc Receive LIBOR SEK 3 Month % 8/20/16 SEK Morgan Stanley Capital Services LLC Receive LIBOR SEK 3 Month % 8/13/16 SEK Morgan Stanley Capital Services LLC Receive LIBOR SEK 3 Month % 8/14/16 SGD ) Goldman Sachs International Receive Singapore Interbank Offered Rate 6 Month % 5/6/20 ) THB Goldman Sachs International Receive Bangkok Interbank Offered Rate 6 Month % 4/24/18 ) Deutsche Bank Receive LIBOR USD 3 Month % 10/28/16 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 11/28/22 ) Deutsche Bank Pay LIBOR USD 3 Month % 5/6/25 Deutsche Bank Pay LIBOR USD 3 Month % 1/23/19 ) Deutsche Bank Pay LIBOR USD 3 Month % 2/10/19 ) Deutsche Bank Receive LIBOR USD 3 Month % 3/13/27 ) Deutsche Bank Receive LIBOR USD 3 Month % 4/18/19 ) Deutsche Bank Receive LIBOR USD 3 Month % 4/18/19 ) Deutsche Bank Receive LIBOR USD 3 Month % 2/25/18 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 11/11/17 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 9/15/20 ) Deutsche Bank Pay LIBOR USD 3 Month % 3/3/19 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 12/5/19 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 2/15/41 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 9/15/20 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 12/31/16 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 9/18/16 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 2/26/20 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 11/12/17 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 10/28/17 ) ) Deutsche Bank Pay LIBOR USD 3 Month % 8/13/16 ) ) Deutsche Bank Pay LIBOR USD 3 Month % 8/26/16 ) ) Deutsche Bank Pay LIBOR USD 3 Month % 8/14/16 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 10/23/17 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 10/24/16 ) ) Deutsche Bank Pay LIBOR USD 3 Month % 8/20/16 ) ) Deutsche Bank Receive LIBOR USD 3 Month % 1/23/23 Deutsche Bank Pay LIBOR USD 3 Month % 11/28/18 ) Deutsche Bank Receive LIBOR USD 3 Month % 2/6/20 Deutsche Bank Receive LIBOR USD 3 Month % 7/9/23 ) Morgan Stanley Capital Services LLC Pay LIBOR USD 3 Month % 2/7/19 ) $ ) Principal amounts are denominated in U.S. Dollars unless otherwise noted: AUD Australian Dollar CAD Canadian Dollar EUR Euro GBP British Pound Sterling INR Indian Rupee JPY Japanese Yen KRW South Korean Won NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krone SGD Singapore Dollar THB Thai Baht Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of May 31, 2015, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total U.S. Government and Agency Obligations $
